Citation Nr: 1428103	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-44 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  He is the recipient of a Vietnam Service Medal, Vietnam Campaign Medal, and Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision, in which the RO denied service connection for bilateral hearing loss and tinnitus.  In March 2009, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  After the submission of additional evidence by the Veteran, the RO issued a supplemental SOC (SSOC) reflecting continued denial of the claims in October 2010.

In August 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, in a November 2012 rating decision, the RO awarded service connection and assigned an initial 10 percent rating for tinnitus, effective November 8, 2007.  (The Veteran has not disagreed with any aspect of that decision).  However, the RO/AMC continued to deny the claim for bilateral hearing loss (as reflected in a November 2012 SSOC), and returned this matter to the Board for further appellate consideration.  The matter of service connection for bilateral hearing loss is the only matter remaining on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception VA treatment records dating from September 2011 to September 2012, which were considered by the AMC in the November 2012 SSOC, and the February 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.  

For reasons expressed below, the claim remaining on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  In August 2011, the Board remanded the appeal for further development, to include, in pertinent part, acquisition of records pertaining to treatment of his bilateral hearing loss since his separation from service from all providers identified and authorized by the Veteran, and provision of a VA audiology examination.  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives with respect to this matter. See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); 

With respect to Board's order for records, the AOJ letter issued a letter requesting that the Veteran identify providers who treated him for hearing loss, in response to which the Veteran submitted authorizations for release of records for relevant treatment from the Shea Clinic and from the Vanderbilt Balance Disorders Laboratory.  The AOJ issued two requests to the Vanderbilt Balance Disorders Laboratory in December 2011 and January 2012, however the provider did not respond to these requests.  However, there is nothing in the record showing that the AOJ requested records from the Shea Clinic.

With respect to Board's order for a VA audiology examination, the Veteran underwent such an examination in August 2011.  In the remand, the Board instructed the examiner, in delivering an etiology opinion, to "specifically acknowledge and discuss the Veteran's reported exposure to noise from an artillery piece landing on his bunker, the apparent "decrease in hearing acuity" (actually, shift in pure tone thresholds) as reflected comparison of in induction and separation testing results; and the Veteran's report that his bilateral hearing loss and tinnitus first manifested during his period of service."  The Board also requested that the examiner "comment on the October 2007 private audiological report."  The August 2011 VA examination report reveals that the examiner neither discussed the Veteran's report that his bilateral hearing loss first manifested during his period of service nor commented on the October 2007 private audiology report, as requested.  The Board further notes that no rationale was provided for the examiner's ultimate conclusion that no nexus exists between the Veteran's hearing loss and active service.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such. another remand of this matter is required. 

On remand, the AOJ should obtain an addendum opinion from the examiner who conducted the August 2011 examination, which addresses the questions raised by the Board's August 2011 remand and which provides an appropriately detailed rationale for its conclusion.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection   See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further opinion in connection with this claim,  to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives continuing treatment at the Murfreesboro VA Medical Center (VAMC), and that records from this facility date up to September 2012 have been associated with the claims file.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's bilateral hearing loss since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The  AOJ should specifically request that the Veteran furnish, or furnish appropriate (updated) authorization to obtain, all outstanding, pertinent private records, to particularly include records of treatment from the Vanderbilt Balance Disorders Laboratory and the Shea Clinic.

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Murfreesboro VAMC any outstanding, pertinent records of evaluation and/or treatment for the Veteran's bilateral hearing loss, dated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate (updated) authorization to obtain, all pertinent, outstanding private medical records, to include from the Vanderbilt Balance Disorders Laboratory and the Shea Clinic.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the examiner who conducted an examination and provided an opinion on August 2011 to provide an addendum opinion.   

If the August 2011 examiner is not available, or further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA audiology examination, by an appropriate (Ear, Nose and Throat) physician or audiologist, to obtain the opinion sought.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the audiologist or physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to current bilateral hearing loss disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service-to particularly include in-service acoustic trauma/noise exposure, as alleged.  

In rendering the above opinion, the examiner must specifically consider and discuss all pertinent medical and other objective evidence and lay assertions, to particularly include the following:

a) the Veteran's alleged in-service acoustic trauma associated with noise associated with an artillery piece landing on his bunker; 

b) the Veteran's report that his bilateral hearing loss had its onset during service; 

c) the significance, if any, of the shift in pure tone thresholds indicated upon a comparison of reports of audiometric testing at induction and separation; and 
 
d) the October 3, 2007 report of private audiological evaluation at Crossville Hearing Center.


All examination findings (if any), along with the complete rationale for the conclusion(s) reached, must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



